UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1320


CHANG HUA ZENG,

                  Plaintiff - Appellant,

          v.

COOSAW PARTNERS LLC; TERRY KINDER,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:15-cv-02023-RMG-MGB)


Submitted:   June 21, 2016                  Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chang Hua Zeng, Appellant Pro Se.    Steven Lewis Smith, SMITH &
KOONTZ, PA, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chang Hua Zeng appeals the district court’s order dismissing

his complaint after concluding that res judicata precluded Chang’s

claims.     On appeal, we confine our review to the issues raised in

the Appellant’s brief.     See 4th Cir. R. 34(b).        Because Chang’s

informal brief does not challenge the basis for the district

court’s disposition, Chang has forfeited appellate review of the

court’s   order.     Accordingly,   we   affirm   the   district   court’s

judgment.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                    2